DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 9 of 10 of the remarks, filed 26 April 2022, with respect to claims 1, 9, and 14 having been amended as independent claims, to recite limitations previously objected to, have been fully considered and are persuasive.  The rejection of 30 March 2022 has been withdrawn. 

Claim Objections
Prior claim objections against recited limitations are withdrawn.

Allowable Subject Matter
Claims 1, 3, 5 – 7, 9 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a display device comprising fingerprint recognition and speaker modules, each disposed on opposing sides of a common electrode, to which fingerprint recognition and speaker modules are connected to recognize fingerprints and output sound signals, respectively.

i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose a display device, including: a display module; a fingerprint recognition module disposed on a back surface of the display module; a common electrode layer disposed on a back surface of the fingerprint recognition module of the display module; and a speaker module disposed on a side of the common electrode layer away from the fingerprint recognition module; wherein, the fingerprint recognition module is connected to the common electrode layer to recognize fingerprints, and the speaker module is connected to the common electrode layer to output sound signals, wherein the fingerprint recognition module includes: a first connection layer, one side of the first connection layer is connected to the back surface of the display module; a signal matching layer, one side of the signal matching layer is connected to a side of the first connection layer away from the display module; a first electrode layer, one side of the first electrode layer is connected to the signal matching layer away from the first connection layer; a first piezoelectric layer, one side of the first piezoelectric layer is connected to a side of the first electrode layer away from the signal matching layer; and a substrate layer, one side of the substrate layer is connected to a side of the first piezoelectric layer away from the first electrode layer;  wherein the speaker module includes: a second connection layer, the second connection layer is connected to a side of the common electrode layer opposite to the substrate layer; a second piezoelectric layer, the second piezoelectric layer is disposed on a side of the second connection layer that is opposite to the common electrode layer; and a second electrode layer, the second electrode layer is arranged on a side of the second connection layer away from the second piezoelectric layer.  
Thus, claim 1 is allowed.
ii.	Claims 3, 5 – 7 depend from and inherit the limitations of claim 1.
Thus, claims 3, 5 – 7 are allowed.
iii.	Regarding claim 9, the cited prior art fails to singularly or collectively disclose a display device, including: a display module; a fingerprint recognition module disposed on a back surface of the display module; a common electrode layer disposed on a back surface of the fingerprint recognition module of the display module; and a speaker module disposed on a side of the common electrode layer away from the fingerprint recognition module; wherein, the fingerprint recognition module is connected to the common electrode layer to recognize fingerprints, and the speaker module is connected to the common electrode layer to output sound signals; wherein the fingerprint recognition module includes: a first connection layer connected to the back surface of the display module;  a substrate layer, the substrate layer is connected to a side of the first connection layer away from the display module, and a first electrode layer is disposed in the substrate layer; and a first piezoelectric layer is arranged on a side of the substrate layer away from the first connection layer. wherein the speaker module includes: a second connection layer, the second connection layer is connected to a side of the common electrode layer opposite to the substrate layer; a second piezoelectric layer, the second piezoelectric layer is disposed on a side of the second connection layer that is opposite to the common electrode layer; and a second electrode layer, the second electrode layer is arranged on a side of the second connection layer away from the second piezoelectric layer.  
Thus, claim 9 is allowed.
iv.	Claims 10 – 13 depend from and inherit the limitations of claim 9.
Thus, claims 10 – 13 are allowed.
v.	Regarding claim 14, the cited prior art fails to singularly or collectively disclose a display devicrecognition module of the display module; and a speaker module disposed on a side of the common electrode layer away from the fingerprint recognition module; wherein, the fingerprint recognition module is connected to the common electrode layer to recognize fingerprints, and the speaker module is connected to the common electrode layer to output sound signals; wherein the fingerprint recognition module includes: a first connection layer, one side of the first connection layer is connected to the back surface of the display module; a signal matching layer, the signal matching layer is disposed on a side of the first connection layer facing away from the display module, and the common electrode layer is disposed on a side of the signal matching layer facing away from the first connection layer; a first piezoelectric layer, the first piezoelectric layer being disposed on a partial area of the common electrode layer away from the signal matching layer; and a substrate layer, the substrate layer is arranged on a side of the first piezoelectric layer away from the common electrode layer; wherein, the speaker module includes: a second piezoelectric layer, the second piezoelectric layer being disposed on another partial area of a side of the common electrode layer facing away from the signal matching layer; and a second electrode layer, the second electrode layer is arranged on a side of the second piezoelectric layer away from the signal matching layer.  
Thus, claim 14 is allowed.
vi.	Claims 15 – 18 depend from and inherit the limitations of claim 14.
Thus, claims 15 – 18 are allowed.
---

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Kim et al. (2020/0410194) discloses a relevant teaching (Figure 7) of a display integrated [0002] common electrode (615a) with first (613) and second (614) layers of piezoelectric material [0090];
Shin et al. (2020/0059733) discloses a relevant teaching (Figure 13) of a display integrated [0002] common electrode (230) with first (PCL1) and second (PCL2) layers of piezoelectric material [0136];
Lee et al. (2021/0176567) discloses a relevant teaching (Figure 9) of a display integrated [0002] common electrode (360) with first (310a) and second (310b) layers of piezoelectric material [0134].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621